Citation Nr: 0634833	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for status post surgical 
repair, bony exostosis, right anterior tibial turbucle (right 
knee), currently rated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which, in pertinent part, 
continued a 10 percent disability rating assigned from 
September 1, 2004, for status post surgical repair, bony 
exostosis, right anterior tibial turbucle (right knee).  

In January 2006, a hearing was held before the undersigned in 
Little Rock, Arkansas (i.e. a Travel Board hearing).  A 
transcript of the proceeding has been associated with the 
veteran's claims file.  
 
In addition, a liberal reading of the statement attached to 
the veteran's VA Form 9 dated July 2005 expresses 
disagreement with the disability ratings for his left and 
right shoulder disorders.  It appears that the RO has not had 
an opportunity to act upon these issues.  Absent a statement 
of the case and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Therefore, these issues are 
REFERRED to the RO for action as may be appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With regard to the claim for an increased evaluation for the 
right knee disability, the Board notes that the veteran at 
the January 2006 Travel Board hearing has indicated that his 
condition has worsened since his December 2004 VA orthopedic 
examination.  In particular, he stated that the pain has 
increased, he loses feeling in his knee which causes his knee 
to give out, and he experiences periodic swelling and some 
instability.  In addition, a statement attached to his VA 
Form 9, dated July 2005, indicated that the veteran felt that 
he was not properly evaluated at his recent VA orthopedic 
examinations.  Based on this, the Board finds that a 
contemporaneous and thorough VA orthopedic examination would 
assist the Board in clarifying the severity of his 
disability.

At the January 2006 Travel Board hearing, the veteran 
indicated that he received VA medical treatment from the VA 
Medical Center (VAMC) in Little Rock, Arkansas, in 2005.  
These records are not currently of record.  Since it appears 
significant VA treatment records remain outstanding, efforts 
must be made to obtain them.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (the extent that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain the veteran's 
complete medical records from the VAMC in 
Little Rock, Arkansas, for treatment 
received by the veteran from December 
2004 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  After obtaining the above evidence, 
to the extent available, the AMC should 
arrange for the veteran to be afforded a 
VA orthopedic examination to determine 
the nature and current severity of all 
symptomatology due to his service-
connected right knee disorder.  In 
addition, the examiner should also note 
any neurological component associated 
specifically with the service-connected 
disability.  

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  
All findings are to be reported in 
detail. The examiner should be asked to 
explain the rationale for any opinion 
given.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   	



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




